Sed per Curiam,

In a proprietor’s tax tire land is assessed by equal rights, each holding by his tenure per meum et tuum. The sum to be paid by each is therefore equal, and there is not that necessity of annexing to each proprietor’s name the sum assessed upon his share, as there is in a state, county, town or parish tax, where the taxes are to be responded by owners of land held in severalty and in unequal quantities. It is sufficient that the collector states generally in his advertisement the amount of the sum *230assessed on each right or share, and then mentions the delinquents’ names, whose 'rights or shares will be sold unless the taxes are paid.
Daniel Farr and and Jacob Smith, for plaintiff.
--, lor defendant.
Let the deed be read to the Jury.
The plaintiff had leave to enter a nonsuit.